Citation Nr: 1202693	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for prostate cancer claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1951 to November 1955.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a March 2008 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to report for a hearing before a member of the Board in November 2010 without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.700(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  


FINDING OF FACT

Prostate cancer was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service to include as due to asbestos exposure; and prostate cancer may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent to the Veteran all required notice in a July 2009 letter, prior to the rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained pertinent medical treatment records, which have been associated with the claims file.  VA further obtained on behalf of the Veteran a VA medical opinion.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

There is no specific statutory guidance with respect to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  VA has, however, issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular were included in the VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, § 7.21.  In December 2005, the M21-1 was rescinded and replaced with a new manual, M21-1MR, which contains the same asbestos-related information as M21-1.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a claim for service connection for asbestosis or asbestos-related disabilities using the administrative protocols found in the DVB Circular guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Regarding the M21-1MR's exclusion of prostate cancer from urogenital cancers that may result from inhalation of asbestos fibers, the Board notes that VA's General Counsel determined that the M21-1MR provisions discussing asbestos and asbestos-related diseases generally are not substantive in nature.  VAOPGCPREC 4-2000 (April 13, 2000).  Rather, the manual provisions were designed in order to provide VA with guidance in developing claims involving asbestos exposure.

III.  Analysis

The Veteran seeks service connection for prostate cancer.  He argues that he developed prostate cancer due to asbestos exposure serving aboard the USS Cassin in the 1950s.  The Veteran reported that he was exposed to asbestos in the ship's office and living quarters.  He further reported that he had service buddies who had died from prostate cancer.

For purposes of this decision, the Board will assume that the Veteran was exposed to asbestos aboard the USS Cassin, as claimed.  Never the less, the preponderance of the evidence is against his claim.  Prostate cancer is not shown in service or within the initial post separation year, and competent evidence attributing prostate cancer to service or asbestos exposure has not been submitted.  Service treatment records show normal clinical evaluation of the genitourinary system on service discharge examination in November 1955 and there is no competent evidence showing the presence of prostate cancer until 2004-almost 50 years after service separation.  Although the Veteran submitted medical evidence that includes a private pathology report dated in May 2004 showing prostatic adenocarcinoma and insurance records showing that the Veteran underwent radiation therapy, these records show no indication that the prostate cancer was related to service, to include the alleged asbestos exposure in service.  Likewise, the VA treatment records dated since 2007 show a history of prostate cancer, but no indication that prostate cancer was related to service or alleged asbestos exposure in service.

While the Veteran purports that there is a relationship between his prostate cancer and service, a July 2011 a medical opinion obtained by VA reflects that, "there is less than a 50 percent probability that the Veteran's prostate cancer is etiologically related to his exposure to asbestos during his time in service."  This opinion was prepared by the Chief of Urology, Central Iowa Health Care Systems, and based on review of the claims file, instructional texts, and web-posted medical studies.  For the purposes of the opinion, the physician presumed (without deciding) exposure to asbestos.  In addition, the physician properly supported his opinion.

The Board has considered the lay evidence.  Specifically, in February 2010, the Veteran reported that he served over 3.5 years aboard a destroyer that had large amounts of asbestos.  He argued that he lived and worked in an asbestos filled environment for an extended period of time, and that a relationship exists between his exposure to asbestos and prostate cancer.  However, the Board finds that the Veteran is not competent to relate his prostate cancer, diagnosed many years after service, to his period of service to include asbestos exposure.  Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  Here, given the complexity of the particular question of etiology and the fact that a nexus opinion may not be rendered based on personal observation, the Board finds that the Veteran is not competent to opine on the etiology of his prostate cancer.  

The Board has further considered the web-based information submitted by the Veteran.  This evidence shows risk factors for the development of prostate cancer, include age, ethnicity, family history, diet, obesity, smoking, and lack of exercise.  It was noted that another "possible risk factor" was exposure to asbestos.  It was further noted that naval personnel working in construction, repair, or renovation of ships built before the mid-1970's were likely exposed to asbestos.  The Board acknowledges that medical treatise evidence can provide important support when combined with the pertinent opinion of a medical professional and that it could, "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Wallin v. West, 11Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, here, the information provided does not contain any assessment which relates specifically to the Veteran and his medical history.  Therefore, this evidence has limited probative value and is certainly outweighed by the aforementioned medical opinion against the claim.

Lastly, the Board has considered an advertisement by a private law firm for asbestos-related claims submitted by the Veteran-the Veteran notes that he served aboard the ship depicted in this advertisement.  The Board finds that this evidence has no probative value concerning the question of whether the Veteran's prostate cancer is related to his asbestos exposure.  This advertisement appears to seek mesothelioma claimants, and the matter before the Board does not involve mesothelioma.

In weighing the evidence, the Board assigns greater probative value to the independent medical opinion dated in July 2011.  The Board finds that this opinion is more probative and persuasive than the lay and other evidence discussed because it was prepared by a skilled medical professional after review of the claims folder and all evidence of record along with instructional texts and web-posted studies, which accompanied the medical opinion.

Accordingly, the claim is must be denied.  There is no doubt to resolve.


ORDER

Service connection for prostate cancer claimed as due to asbestos exposure is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


